Citation Nr: 1758866	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Propriety of the discontinuance of the Veteran's compensation benefits from December 27, 2001, through September 22, 2008, based on fugitive felon status, to include entitlement to a waiver of such indebtedness.

[The issues of service connection for sleep apnea, an increased rating for hearing loss, and entitlement to a total disability rating based on individual unemployability are addressed in a separate decision.]

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from December 1982 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which created an overpayment of $85,400.40, and from an August 2009 decision of the Committee on Waivers and Compromises (COWAC) denying a waiver of the overpayment.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2016 decision, the Board determined that the discontinuance of the Veteran's compensation benefits from December 27, 2001, through September 22, 2008, based on fugitive felon status was proper, rendering the debt of $85,400.40 valid.  The Board also denied the Veteran's claim for a waiver of overpayment because the request for a waiver was not timely.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court remanded the issues back to the Board pursuant to a Court Order based on a December 2016 Joint Motion for Remand (JMR).  

In a separate April 2016 decision, the Board found that new and material evidence had been received to reopen the claim for service connection for a fractured nose with sinus problems disability and remanded the claim on the merits.  The Board also remanded the issues of service connection for sleep apnea, an increased rating for hearing loss, and entitlement to TDIU.  

In a July 2016 rating decision, the RO granted service connection for a fractured nose with sinus problems disability.  As noted above, the other issues remanded in the April 2016 decision will be addressed in a separate Board decision and will not be discussed in the instant decision.


FINDINGS OF FACT

1.  The Veteran was charged with driving under the influence (DUI) of alcohol (third offense) on March 8, 2001, a felony under the laws of the State of Michigan.

2.  On August 22, 2001, the Veteran failed to appear at a court date for the charge of DUI (third offense); due to his failure to appear at this court proceeding, he was charged with absconding bail, a felony under the laws of the State of Michigan.

3.  A valid warrant for the Veteran was in effect from October 30, 2001, through September 22, 2008, which was predicated on both the DUI charge and the charge of absconding bail.

4.  VA terminated the Veteran's VA compensation benefits from December 27, 2001, through September 22, 2008, under VA statute and regulation that provides that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon, which created an indebtedness in the amount of $85,400.40.

5.  The Veteran was notified by a letter dated May 2, 2008, of an overpayment of $85,400.40.

6.  The Veteran did not request a waiver of recovery of overpayment from VA within 180 days of the May 2, 2008, notification letter.


CONCLUSIONS OF LAW

1.  The debt of $85,400.40 created by overpayment of service-connected compensation benefits based on fugitive felon status is valid.  38 U.S.C. § 5313B (2012); 38 C.F.R. § 3.665(n) (2017); MICH. COMP. LAWS §§ 257.625, 750.199a (2001).

2.  The Veteran's request for waiver of overpayment was not timely filed, and a waiver may not be granted.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.964 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has undergone a detailed review of the concerns contained with the JMR.  For reason cited below, the Board finds these concerns do not provide a basis to grant this claim. 

In an April 2016 decision, the Board determined that the debt of $85,400.40 was valid and denied the waiver of overpayment because a request for a waiver was not timely.  The Veteran appealed that decision to the Court, and the Court remanded the issue back to the Board pursuant to a Court Order based on a December 2016 JMR.

Specifically, the parties determined that the Board did not provide any support for its conclusion that the underlying offense with which the Veteran was charged (DUI) was a felony under the laws of the state of Michigan.  Further, it was noted that the Board's reliance on Mountford v. Shinseki, 24 Vet. App. 443 (2011) was misplaced with respect to its conclusion that the Veteran fell within the definition of the term "fugitive felon" under 38 U.S.C. § 5313B, which defines a "fugitive felon" as a person fleeing to avoid prosecution after conviction for an offense which is a felony.  

In the JMR, the parties noted that the Veteran "fled" prior to his conviction and that the Board did not address evidence from the Veteran's attorney in the DUI proceedings that the crime with which the Veteran was charged with was not a felony.

Factual Background

The Veteran disputes the underlying validity of the debt of $85,400.40, from overpayment of service-connected compensation benefits.  He essentially contends that he lacked notice of an outstanding warrant and he never became a fugitive felon.  The Veteran has also requested a waiver of recovery of overpayment of VA benefits in the amount of $85,400.40.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Effective December 27, 2001, 38 U.S.C. § 5313B was enacted by Congress which provides that a veteran may not be paid compensation benefits for any period during which he or she is a fugitive felon.  A "fugitive felon" includes a person who is a fugitive "by reason of fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees."  38 U.S.C. § 5313B(b)(1)(A).  A "fugitive felon" also includes a person who is a fugitive by reason of "violating a condition of probation or parole imposed for commission of a felony under Federal or State law."  38 U.S.C. § 5313B(b)(1)(B).  The statute barring veterans from receiving VA benefits while they are fugitive felons does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011).

On March 8, 2001, the Veteran was arrested for a DUI (it appears to be his third offense), which was at that time, and still is, classified as a felony under the laws of the State of Michigan.  See MICH. COMP. LAWS § 257.625(1), (8)(c).  

Significantly, the pertinent portion of that statute states that if a person is convicted of operating a vehicle under the influence alcohol, and the violation occurs within ten years of two or more prior convictions, that person is guilty of a felony.  See id.  

The Veteran's criminal history record reflects that he had two prior DUI arrests and convictions.

On April 2, 2001, the Veteran admitted himself to a domiciliary program at the North Chicago VA Medical Center (VAMC).  A May 24, 2001, VA treatment record from the Grand Rapids outpatient center reflects that a social worker called the Veteran who informed the social worker that he was currently in a long term program at the North Chicago VAMC and that he decided to live in Illinois.  The social worker documented that he informed the Veteran that a court officer had contacted the VAMC and stated the Veteran missed a court date for a DUI charge.  The social worker provided the Veteran with the phone number of the attorney who was representing him and the Veteran told the social worker he would call his attorney.  It is unclear if he ever contacted his attorney.

The Veteran was scheduled for another hearing in connection with the March 8, 2001, arrest on August 22, 2001, and failed to appear for that court proceeding.  Due to his failure to appear, he was charged with absconding bail, which was at that time, and still is, a felony under the laws of the State of Michigan.  See MICH. COMP. LAWS § 750.199a (2001).  

On October 30, 2001, a warrant was issued for his arrest.  

A February 13, 2002, discharge summary from a domiciliary program at the North Chicago VAMC reflects the Veteran reported ongoing legal problems in Michigan due to unresolved DUI issues.

In an April 16, 2008, VA notified the Veteran that his VA benefits were terminated retroactive to December 27, 2001, the date the fugitive felon provisions became effective, because a warrant had been issued on October 30, 2001.  In response from the Veteran received on May 1, 2008, he indicated he was in treatment at the North Chicago VAMC at the time of the court date in Grand Rapids and that he was working with an attorney to have the warrant cancelled.  In a letter dated May 2, 2008, VA notified the Veteran that an overpayment of $85,400.40 had been made and provided him with instructions on how to request a waiver.  

The Veteran turned himself in to officials at the Kent County Correctional Facility on September 22, 2008.  Documentation from the Grand Rapids Police Department reflects that the Veteran's warrant was closed on September 23, 2008.  

On October 27, 2008, the Veteran pled guilty to DUI (second offense) and to attempting to abscond or forfeit bond, both which are misdemeanors.  He was incarcerated from September 22, 2008, through December 11, 2008.

In a January 2009 letter to VA, the Veteran requested that his disability benefits be reinstated as he had recently been released from incarceration.  In an April 2009 letter, the Veteran indicated he was never convicted of a felony and essentially disagreed with the validity of the debt.  

In a May 2009 letter, the Veteran disagreed with the decision to stop his benefits as of December 27, 2001, asserting he was unaware there was a warrant out for his arrest.  

In July 2009, the Veteran officially requested a waiver of his debt.  The record contains a September 2009 letter from K. W., who resided with the Veteran in 2008, and indicated that during that time the Veteran was in a distraught state of mind, lost track of time requirements on letters, and had a difficult time staying organized and keeping paper straight.  She stated the Veteran "was clearly not able to respond within the original 180 days because he thought he was doing that through his visits to [his Veterans Service Organization office]."  K. W. indicated that she attended several of those visits to the Veteran's VSO office but was unsure what paperwork the VSO filed on the Veteran's behalf.  

In an August 2009 decision, the Committee at the RO determined that a warrant was issued for the Veteran's arrest on October 30, 2001, and that he was overpaid benefits from December 27, 2001, through September 22, 2008, due to his status as a fugitive felon.  Notably, the law regarding the discontinuance of compensation benefits to fugitive felons was not enacted until December 27, 2001.  In a separate August 2009 decision, the Committee denied his request for a waiver of indebtedness, finding it was not submitted in a timely fashion.

The Board notes that the Veteran submitted a September 2009 statement to the Debt Management Center admitting that he knew as early as 2006 that a warrant had been issued for his arrest by the Grand Rapids Police Department as the Social Security Administration had notified him.  The Veteran now asserts that he was unaware of an outstanding warrant for his arrest and that is why he waited several years to turn himself in.  Based on a detailed review of this record and the Veteran's prior statements, the Board finds, for reasons cited above, the Veteran's recollection of events is not arcuate. 

In his January 2010 VA Form 9, the Veteran indicated that from December 2007 through September 2008 he was suffering from severe PTSD symptoms and was involved in intensive outpatient treatment with the North Chicago VAMC.  He stated that he was working with his VSO in June 2008 and felt all the proper paperwork had been submitted.  

Beyond the above, the Veteran stated he can recall little from the year 2008 as it was a "very anxious, depressed, and hectic time," and that he did not recall any paperwork sent to his residence stating there was a form for a waiver.  He indicated that because he was incarcerated from September 22, 2008, through December 11, 2008, he did not have any contact with his VSO.



Analysis

Validity of Debt

Based on the foregoing, the Board finds that the debt of $85,400.40 is valid because the Veteran met the definition of a fugitive felon from December 27, 2001, through September 22, 2008.  See 38 U.S.C. § 5313B; 38 C.F.R. § 3.665(n).  

The statute is unambiguous that the underlying offense with which the Veteran was charged, DUI (third offense), is a felony under the laws of the State of Michigan.  See MICH. COMP. LAWS § 257.625(1), (8)(c).  

The Board acknowledges that in the JMR, the parties determined that the Court held in Mountford that 38 U.S.C. § 5315B defines a "fugitive felon" as "a person fleeing to avoid prosecution after conviction for an offense which is a felony."  See JMR, pg. 3 (emphasis in original).  

The Board respectfully disagrees with this interpretation and notes that the case of Mountford v. Shinseki, 24 Vet. App. 443 (2011) is not directly on point, and therefore, not controlling in this case.  In Mountford, the Court addressed whether an adjudication of guilt was required under 38 U.S.C. § 5313B(b)(1)(B) for a veteran to be considered a fugitive felon.  

Specifically, in that case, the veteran had pled nolo contendere to a felony and thereafter violated the conditions of probation imposed for the commission of a felony.  Id. at 446-48.  The legal question in that case hinged on the statutory interpretation of 38 U.S.C. § 5313B(b)(1)(B) and whether the words "commission of a felony" in the statute required an adjudication of guilt, which the Court found they did not.

Notably, in contrast to the Mountford case, the instant case deals with interpretation of 38 U.S.C. § 5313B(b)(1)(A), not 38 U.S.C. § 5313B(b)(1)(B).  

While the Court in Mountford case pointed out that the word "conviction" is used in § 5313B(b)(1)(A), it did not render a holding as to whether a conviction is required prior to fleeing prosecution for a felony, which is the question in the instant case.  

Given that there is no controlling case law on the question at issue here, the Board turns to statutory interpretation.

Statutory interpretation begins with language of the statute, the plain meaning of which is derived from its text and structure.  See McGee v. Peake, 511 F.3d 1352, 1356 (Fed. Cir. 2008).  The plain meaning of a statute must be given effect unless a "literal application of [the] statute would produce a result demonstrably at odds with the intention of its drafters."  Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991), aff'd sub nom. Gardner v. Brown,5 F.3d 1456 (Fed. Cir., 1993), aff'd 513 U.S. 115 (1994) (quoting Griffin v. Oceanic Contractors, Inc., 458 U.S. 564 (1982)).  

If it is clear that a literal reading of the text is inconsistent with legislative meaning or intent, or produces an absurd result, the Court will not reach that result.  See Ramsey v. Nicholson, 20 Vet. App. 16, 30 (2006) (internal quotations and citations omitted).

The Board finds that the plain meaning of the statute is clear - that for a veteran to be considered a fugitive felon, a conviction is not required prior to fleeing to avoid prosecution.  

The pertinent language of 38 U.S.C. § 5313B(b)(1)(A) reads "fleeing to avoid prosecution, or custody or confinement after conviction, for . . ."  38 U.S.C. § 5313B(b)(1)(A).  

While, 38 U.S.C. § 5313B(b)(1)(A) does use the term "conviction," it does so only with respect to a person who flees to avoid "custody or confinement" after such conviction; the statute is worded and the comma placement intentional in such a way as to make clear that a person can be a fugitive felon if he or she is fleeing to avoid prosecution before a "conviction."

Interestingly, in the JMR, the parties citation to the statute was inaccurate, and quoted the statute as saying "fleeing to avoid prosecution, custody, or confinement after conviction for . . ."  Had the statute been written this way, the Board agrees that this comma placement would suggest a plain meaning that conviction was required prior to a person fleeing to avoid not only custody or confinement, but also prosecution.  However, the statute is not written as it is quoted in the JMR.  A plain meaning reading of the statute makes it clear that the conviction requirement is only applicable to cases where a person flees to avoid custody or confinement, not prosecution.

Even assuming as the statute is written that a plain meaning interpretation would require a conviction prior to fleeing from prosecution, which the Board has determined it does not, this would produce an absurd result and would be inconsistent with legislative intent.  See Ramsey, 20 Vet. App. at 30; see also Gardner, 1 Vet. App. at 586-87.  To read the statute as requiring a conviction of a felony prior to fleeing from prosecution would only serve to encourage veterans to break the law by fleeing prior to any conviction and would essentially reward illegal behavior by continuing to provide them with federal benefits.  The Board finds that Congress would not have intended the statute to encourage bad behavior and that reading the statute in this manner would lead to an absurd result.

Simply stated, we would be treating Veterans who flee prosecution prior to trial ominously differently than those who flee after conviction to the point that we would be perhaps actually indirectly encouraging Veterans to flee the justification (perhaps even the country) prior  to trial in order to avoid "prosecution" in order for them to continue to receive VA benefits while a fugitive felon in another country, a lucidly absurd result. 

Given the foregoing interpretation, the Board notes that it is inconsequential that the Veteran was ultimately convicted of two misdemeanors, rather than the two felonies he was originally charged with.  The warrant was based on felony charges, which is sufficient to satisfy fugitive felon status, as conviction of a felony is not required.

The Board also finds that it is inconsequential as to whether the Veteran was aware that a warrant was out for his arrest after he left Michigan, as there is no requirement of knowledge of an outstanding arrest warrant (even though, as noted above, there is an indication of such knowledge, and the Board has made such a finding).  See Mountford, 24 Vet. App. at 448.  It is sufficient that the Veteran knowingly fled Michigan to avoid prosecution for the charges of DUI (third offense) and absconding bail, which were at the time he fled, and still are, felonies under the laws of the State of Michigan.  

Based on the foregoing, the Board finds that for the period from December 27, 2001, through and including September 22, 2008, the Veteran met the definition of a "fugitive felon" because he fled to avoid prosecution for offenses which were felonies under the laws of the State of Michigan.

Waiver of Overpayment

The Board also concludes that the Veteran's request for a waiver of overpayment was not timely and that his claim must be denied as a matter of law.

VA statute and regulation provides that a request for a waiver of indebtedness shall only be considered if made within 180 days following the date of the notice of indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b).

As discussed above, the Veteran was notified by way of an April 16, 2008, letter that his VA benefits were terminated retroactive to December 27, 2001, the date the fugitive felon provisions became effective, because a warrant had been issued on October 30, 2001.  

In a response from the Veteran received on May 1, 2008, he indicated he was in treatment at the North Chicago VAMC at the time of the court date in Grand Rapids and that he was working with an attorney to have the warrant cancelled.  In a letter dated May 2, 2008, VA notified the Veteran that an overpayment of $85,400.40 had been made and provided him with instructions on how to request a waiver.  Calculating the 180-day time period required by VA statute and regulation, the Veteran would have had until October 29, 2008, to file a timely request for a waiver. 

Correspondence received in January 2009 is the first statement from the Veteran which can be broadly and liberally construed as a request for a waiver of his debt to VA.  The evidence is clear that the Veteran did not request a waiver within the 180-day period as required by VA statute and regulation and he has not contested this.  See 38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b).

Moreover, there is no evidence of error by VA or postal authorities that there was a delay in the Veteran's receipt of the notification of indebtedness beyond the time customarily required for mailing.  The Veteran clearly received the April 16, 2008, letter notifying him of the debt created because he responded to it in a letter received by VA on May 1, 2008.  The May 2, 2008, letter was sent to the same address as the April 16, 2008, letter and it was not returned as undeliverable.  

Finally, there is no evidence of other circumstances beyond the debtor's control that there was a delay in his receipt of the notification of indebtedness beyond the time customarily required for mailing.  While the Veteran has indicated he does not remember receiving this letter, he has also acknowledged that he remembers very little from the year 2008, as he was very anxious and depressed during that time.  When that letter was sent, the Veteran was receiving outpatient treatment through the VA Healthcare System; there is no indication that he was receiving inpatient treatment such that he would not have been able to physically receive his mail.  Letters from K. W. indicate that she was living with the Veteran in 2008 and she did not claim that their address changed at all during that time; in fact, in one letter she stated that the Veteran continued to receive mail at their residence during that time.  

While the Board is sympathetic to the Veteran's claims that his psychiatric symptoms interfered with his ability to function, to include his ability to review and keep up with mail received, these arguments are without merit.  VA statute and regulation requires that there be a delay in the receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b).  The Veteran's ability to keep track of and open his mail while it is clear he was residing at the same address is irrelevant as to whether he received notification of indebtedness beyond the time customarily required for mailing.  

Further, any allegations that the Veteran's failure to respond within 180-days was due, in part, to being incarcerated beginning on September 22, 2008, is without merit, as the notification letter was mailed nearly four months prior to that date.  

Based on the foregoing, the Board concludes that the Veteran's request for a waiver of indebtedness at issue was not timely filed.  No relevant exceptions to the legal requirements of VA statute and regulation are applicable in this case and the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2).

VA's Duties to Notify and Assist

The duty to notify and assist requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Nonetheless, the Board observes that notices were provided to the Veteran regarding the above issues and a statement of the case was issued explaining the denials.  Additionally, the Veteran testified at a hearing before the Board in December 2015.  He has had every opportunity to submit evidence in support of his claim.  The Board finds that no reasonable possibility exists that any further development of the claim would be capable of producing evidence that would substantiate the claims.  As such, the Veteran is not prejudiced by adjudication of his claims at this juncture.

ORDER

The debt created based on overpayment of compensation due to fugitive felon status in the amount of $85,400.40 is valid.

Entitlement to a waiver of recovery of an overpayment in the amount of $85,400.40 is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


